EXHIBIT “A”
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
KATHLEEN HUNT §
§ 5:21-CV-346
Plaintiff, §
§
Vv. § CIVIL ACTION:
§
ASI LLOYDS §
§
Defendant § JURY DEMANDED

NOTICE OF REMOVAL INDEX OF MATTERS

ASI LLOYDS, Defendant in the above-entitled and numbered cause, provides this index
of matters being filed together with the documents and information required by 28 U.S.C. §
1446(a):

Exhibit A: Index of matters being filed.

Exhibit B: All executed process, all pleadings asserting causes of action, all answers to

such pleadings, all orders signed by the state judge and the docket sheet.

Exhibit C: A list of all counsel of record, including addresses, telephone numbers and

parties represented.
